

116 HRES 571 IH: Expressing support for the designation of September 24, 2019, as “National Voter Registration Day”.
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 571IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Ms. Castor of Florida (for herself and Mr. Deutch) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONExpressing support for the designation of September 24, 2019, as National Voter Registration Day.
	
 That the House of Representatives— (1)expresses support for the designation of National Voter Registration Day; and
 (2)encourages each voting-eligible citizen of the United States— (A)to register to vote;
 (B)to verify with the appropriate State or local election official that the name, address, and other personal information on record is current; and
 (C)to go to the polls on election day and vote if the voting-eligible citizen would like to do so. 